United States Securities and Exchange Commission Washington, D.C. 20549 Form10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2009 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from to Commission file number 333-145183 KL ENERGY CORPORATION (Name of registrant as specified in its charter) Nevada 39-2052941 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 306 East Saint Joseph Street, Suite 200 Rapid City, South Dakota 57701 (Address of principal executive offices) (605) 718-0372 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company [ ] Yes [x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:We had 33,804,771 shares of common stock,$0.001 par value, outstanding on May 13, 2009. Table of Contents Page Part I - Financial Information 4 Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 4T. Controls and Procedures 29 Part II - Other Information 30 Item 1. Legal Proceedings 30 Item 1A.Risk Factors 30 Item 2.Unregistered Sales of Equity Securities 30 Item 6. Exhibits 31 - 2 - CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION The report includes certain forward-looking statements.Forward-looking statements are statements that estimate the happening of future events and are not based on historical fact.Forward-looking statements may be identified by the use of forward-looking terminology such as, “may,” “shall,” “could,” “expect,” “estimate,” “anticipate,” “predict,” “probable,” “possible,” “should,” “continue,” or similar terms, variations of those terms or the negative of those terms.The forward-looking statements specified in the following information have been compiled by us and considered by us to be reasonable.Our future operating results, however, are impossible to predict; the reader should infer no representation, guaranty or warranty from those forward-looking statements. The assumptions we used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry and other circumstances.As a result, our identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require us to exercise judgment.To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results.We cannot assure that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements.You should read the following discussion and analysis in conjunction with our financial statements and the related notes included elsewhere in this report.The following discussion and analysis is qualified in its entirety by reference to such financial statements and related notes. When used in this annual report, the terms the "Company," "KL Energy", "we," "us," "ours," and similar terms refer to KL Energy Corporation, a Nevada corporation, and its subsidiaries. - 3 - PART 1:FINANCIAL INFORMATION Item 1. Financial Statements KL Energy Corporation Consolidated Balance Sheets March 31, December 31, 2009 2008 (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ 2,148,827 $ 698,148 Trade receivables, net of allowance for doubtful accounts of $835,144 and $381,681, respectively 35,787 470,322 Accounts receivable - related parties - - Inventories 51,277 88,255 Prepaid expenses and other assets 56,243 101,180 Deferred issuance costs 15,000 320,000 Current assets of discontinued operations 365 380 Total Current Assets 2,307,499 1,678,285 Non-Current Assets Property, Plant and Equipment, Net 4,888,935 5,253,916 Total Assets $ 7,196,434 $ 6,932,201 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilites Lines of credit & short-term borrowings $ - $ 250,000 Current maturites of long-term debt 1,875,896 1,015,482 Current maturities of subordinated debt-related party 145,000 40,000 Accounts payable 2,338,576 2,293,534 Accounts payable-related parties 178,655 353,744 Billings in excess of costs and estimated earnings on uncompleted contracts 2,039,496 2,039,496 Accrued payroll 383,695 222,361 Other liabilities 987,040 307,314 Accrued issuance costs 365,000 320,000 Current liabilities of discontinued operations 177,663 165,697 Total Current Liabilities 8,491,021 7,007,628 Long-term debt, less current maturities - 1,401,283 Long-term debt-subordinated-related party 530,000 560,000 Total Long-Term Debt 530,000 1,961,283 Stockholders' Deficit Common stock, $0.001par value; 150,000,000 shares authorized, 33,804,771 and 15,623,452 shares issued and outstanding as of March 31, 2009 and December 31, 2008, respectively 33,805 15,623 Additional paid-in capital 3,258,660 26,842 Accumulated deficit (5,310,451 ) (2,272,574 ) Noncontrolling interest 193,399 193,399 Total Stockholders' Deficit (1,824,587 ) (2,036,710 ) Total Liabilities and Stockholders' Deficit $ 7,196,434 $ 6,932,201 See accompanying notes to consolidated financial statements. - 4 - KL Energy Corporation Consolidated Statements of Operations Three Months Ended March 31, 2009 2008 (unaudited) (unaudited) Revenue Engineering and Management Contract $ - $ 1,917,781 Total Revenue - 1,917,781 Operating Expenses Cost of engineering and management contract - 804,683 General and administrative 2,214,738 1,810,695 Reseach and development 761,294 677,375 Total Operating Expenses 2,976,032 3,292,753 Loss from Operations (2,976,032 ) (1,374,972 ) Other Income (Expense): Other income (expense) (17,522 ) 8,020 Interest income 42,587 8 Interest expense (74,930 ) (98,667 ) Total Other Expense, Net (49,865 ) (90,639 ) Loss From Continuing Operations and Before Net Loss Attributable to Noncontrolling Interest (3,025,897 ) (1,465,611 ) (Loss) income from discontinued operations (11,980 ) $ 33,457 Net loss attributable to noncontrolling interest - $ 70,780 Net Loss $ (3,037,877 ) $ (1,361,374 ) Net Loss Per Share, basic and diluted: Continuing operations $ (0.13 ) $ (0.06 ) Discontinued operations $ (0.00 ) $ 0.00 Total $ (0.13 ) $ (0.06 ) Weighted Average Common Shares Outstanding-Proforma 24,107,801 24,107,801 See accompanying notes to consolidated financial statements. - 5 - KL Energy Corporation Consolidated Statements of Cash Flows Three Months Ended March 31, 2009 2008 (unaudited) (unaudited) Cash Flows From Operating Activities Net loss from continuing operations $ (3,025,897 ) $ (1,394,831 ) Net (loss) income from discontinued operations (11,980 ) 33,457 Adjustments to reconcile net loss by cash used in operating activities: Depreciation 485,757 459,897 Allowance for doubtful accounts 453,463 405,334 Noncontrolling interest in net loss of subsidiaries - (70,870 ) Changes in current assets and liabilities: (Increase) decrease in: Trade receivables (18,928 ) 346,305 Costs and estimated earnings in excess of billings on uncompleted contracts - 168,890 Inventories 36,978 12,081 Prepaid expenses and other assets 349,937 42,717 Current assets of discontinued operations 15 (14,866 ) Increase (decrease) in: Accounts payable (130,047 ) 9,511 Billings in excess of costs and estimated earnings on uncompleted contracts - (266,014 ) Accrued payroll and other liabilities 886,060 34,964 Current liabilities of discontinued operations 11,966 27,582 Net Cash Provided by (Used In) Operating Activities (962,676 ) (205,843 ) Cash Flows From Investing Activities Purchases of property, plant and equipment (120,776 ) (52,617 ) Proceeds from the sale of fixed assets - 110,012 Net Cash Provided by (Used in) Investing Activities (120,776 ) 57,395 Cash Flows From Financing Activities Proceeds (payments) from lines of credit and short-term borrowings (250,000 ) 20,000 Proceeds from subordinated debt – related parties, net 75,000 - Payments on long-term debt principal (540,869 ) (53,012 ) Debt issuance costs for convertible debt (750,000 ) - Proceeds from issuance of common stock 4,000,000 - Net Cash Provided by (Used in)Financing Activities 2,534,131 (33,012 ) Net Increase (Decrease) in Cash and Cash Equivalents 1,450,679 (181,460 ) Cash and cash equivalents at beginning of period 698,148 182,026 Cash and cash equivalents at end of period $ 2,148,827 $ 566 Supplemental Disclosures of Cash Flow Information Interest paid $ 75,237 $ 69,571 See accompanying notes to consolidated financial statements. - 6 - KL Energy Corporation Notes to Consolidated Financial Statements (unaudited) Note 1 – Nature of Business and Significant Accounting Policies Nature of Business KL Energy Corporation (“KLE” or “Company”), a Nevada corporation, was incorporated on February 26, 2007.On September 30, 2008, KL Energy Corporation entered into an Agreement and Plan of Merger (the “Merger”) with KL Process Design Group, LLC (“KLPDG”), a South Dakota LLC, which provided for the merger of KLPDG with and into the Company, and accordingly, the Company and KLPDG filed the Articles of Merger with the State of Nevada effecting the merger.All of the outstanding membership interests of KLPDG were converted into an aggregate of 9,900,765 newly issued shares of common stock of the Company, which were issued to the former members of KLPDG. As a result of the merger, KLPDG merged with and into the Company, with the Company as the surviving corporation.The Company succeeded to, acquired all of, the assets and liabilities of KLPDG, including all of the contractual rights and interests of KLPDG.For accounting purposes, the merger was treated as a reverse acquisition with KLPDG as the acquirer and the Company as the acquired party.As a result, the business and financial information included in this report is the business and financial information of KLPDG.In accordance with Staff Accounting Bulletin 1 Topic 4, KLPDG’s accumulated deficit as of the date of Merger was included in additional paid in capital. The Company is a biofuels technology development, licensing, and engineering firm with experience rooted in grain-based and cellulose-based ethanol process design, expansion, operations and profit optimization.In addition, the Company, through Western Biomass Energy, LLC (“WBE”), has designed, built, and operates a cellulose-based ethanol (“CBE”) plant.Construction on the plant began during the year ended December 31, 2006 and was substantially completed in August 2007.The plant is located in Upton, Wyoming and is designed to convert wood products and wood waste products into ethanol.The WBE plant was built to serve as a demonstration facility and to operate commercially with a capacity of approximately 1.5 million gallons of CBE per year.During 2008, a commercially viable grade of ethanol was developed; however, the product has not been quality tested and is not yet marketed to the public. The Company also distributed ethanol blended fuel, through Patriot Motor Fuels, LLC (Patriot) to two service stations located in South Dakota and Nebraska.As a result of pricing and competitive factors, the Patriot business was discontinued in January 2009. Significant Accounting Policies Use of Estimates The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The following estimates are significant to the Company’s consolidated financial statements: costs to complete on long-term contracts, useful lives of property, plant and equipment, impairment of long-lived assets, going concern analysis, and the allowance for doubtful accounts. - 7 - KL Energy Corporation Notes to Consolidated Financial Statements (unaudited) Note 1 – Nature of Business and Significant Accounting Policies (continued) Principles of Consolidation The accompanying consolidated financial statements include the results of operations and financial position ofthe Company, KL Energy, LLC (KLEN), KL
